Opinión disidente emitida por el
Juez Asociado Señor Fus-ter Berlingeri,
a la cual se une el Juez Asociado Señor Alonso Alonso.
La mayoría hoy da al traste con fundamentales princi-pios de las doctrinas de cosa juzgada y de responsabilidad solidaria al favorecer la estrategia de litigación de la parte demandada sobre la del demandante. Además, al validar *193las maniobras judiciales de la compañía de seguros y la corporación asegurada frente a las del infortunado servi-dor público que las demandó, la mayoría menoscaba tam-bién fundamentales principios sobre la deferencia (comity) que merecen determinadas decisiones de los tribunales fe-derales en un sistema jurídico como el nuestro. Final-mente, con su inusitada decisión, para la cual extraña-mente se invocan consideraciones de justicia y equidad, la mayoría permite más demoras en los procesos judiciales y dilata aún más que la víctima de un accidente automovi-lístico reciba la indemnización a que incuestionablemente tiene derecho, luego de transcurridos casi siete años de ha-ber sufrido graves daños sin reparación alguna.
Para entender el desacierto jurídico de la mayoría, es menester tener bien en claro los hechos esenciales de este caso, que son más complejos que los relatados en la senten-cia de mayoría.
I-H
Estando de vacaciones en Puerto Rico, Bienvenido Váz-quez Egean, residente del estado de Pennsylvania, alquiló un automóvil a la compañía Puerto Rican Cars, Inc. (en adelante Puerto Rican Cars) que hacía negocios en la isla bajo el nombre de Hertz Rent A Car. El 10 de julio de 1987, mientras conducía el mencionado carro, Vázquez impactó al policía estatal Blas Marrero Albino quien transitaba en una motora. Marrero recibió fuertes golpes a causa del ac-cidente, por lo cual estuvo ausente treinta días de su tra-bajo recibiendo tratamiento médico. Eventualmente, la Co-misión Industrial le determinó un 25% de incapacidad de sus funciones fisiológicas generales como resultado del accidente.
El 28 de octubre de 1987 Marrero, su esposa y la socie-dad de gananciales entablaron una acción por daños y per-juicios en el Tribunal Superior, Sala de Bayamón, contra *194Vázquez, la Puerto Rican Cars y su aseguradora, Integrand Assurance Company (en adelante Integrand). Integrand y Puerto Rican Cars presentaron una moción de de-sestimación mediante la cual alegaron que la demanda no aducía una causa de acción contra ellos hasta tanto el Ad-ministrador del Fondo del Seguro del Estado resolviera el caso. El tribunal desestimó la demanda sin perjuicio.
El 26 de septiembre de 1989 Marrero fue finalmente dado de alta por la Comisión Industrial, y el 5 de septiem-bre de 1990 los demandantes presentaron nuevamente la anterior acción ante el Tribunal Superior. El 13 de sep-tiembre de ese año los demandantes acudieron, además, al Tribunal de Distrito Federal y presentaron una acción fun-damentada en los mismos hechos en la cual solicitaron $750,000 en resarcimiento por daños, pero la demanda fue dirigida únicamente contra Vázquez porque solamente contra él se cumplía el requisito jurisdiccional de diversi-dad de ciudadanía. El emplazamiento de Vázquez se hizo mediante edicto por no encontrarse éste en Puerto Rico, y el edicto fue publicado por El Vocero de Puerto Rico el 4 de enero de 1991; Copia de la demanda federal, del emplaza-miento y del edicto fueron enviadas al representante legal de la compañía aseguradora el 6 de febrero de 1991.
A pesar de que bajo el Código de Seguros de Puerto Rico un asegurador es absolutamente responsable por los daños cubiertos por una póliza (26 L.P.R.A. see. 2001) y de que hemos reconocido la responsabilidad sustantiva del asegu-rador hacia el perjudicado (Cortés Román v. E.L.A., 106 D.P.R. 504 (1977)), el 15 de marzo de 1991 el representante legal de la compañía aseguradora, como parte de su estra-tegia litigiosa compareció ante el foro federal y presentó una moción informativa en ese tribunal alegando, inter alia, que el demandado Vázquez no era un asegurado de dicha compañía y que el abogado suscribiente sólo la repre-sentaba en el pleito que Marrero había presentado en el Tribunal Superior de Puerto Rico.
*195El 31 de julio de 1991 se celebró una vista en rebeldía ante un magistrado federal que promovió la parte deman-dante por no haber presentado el demandado alegación responsiva alguna en el foro federal. El 20 de agosto de 1991 el Tribunal de Distrito Federal emitió una sentencia a favor de la parte demandante por la suma de $60,000, más las costas del pleito. Surge de la breve opinión del magistrado federal que acompaña dicha sentencia que en la vista en rebeldía testificaron Marrero y su esposa, al igual que el perito médico de los demandantes. También se tomaron en cuenta los documentos correspondientes del Fondo del Seguro del Estado y de la Comisión Industrial. Los recurridos alegaron ante el tribunal de instancia, y lo han reiterado ante nos, que a la vista en rebeldía ante el foro federal también compareció el representante legal de la aseguradora, quien solicitó, sin éxito, la suspensión de la vista, permaneciendo entonces durante la misma como oyente. Estas alegaciones nunca han sido refutadas por la parte recurrente.
El 21 de agosto de 1991 la parte demandante solicitó del foro federal la reconsideración del monto de la sentencia dictada el día antes. El 17 de septiembre de ese año el Tribunal de Distrito Federal acogió favorablemente la soli-citud de reconsideración y dictó una sentencia enmendada por la suma de $90,000 a favor de la parte demandante.
Amparados por la sentencia federal a su favor, los de-mandantes solicitaron entonces una sentencia sumaria en el pleito que estaba aún pendiente en el Tribunal Superior de Puerto Rico. Plantearon que existía cosa juzgada entre la acción que se acababa de ventilar en el foro federal y la acción que estaba por dilucidarse en el Tribunal Superior. Alegaron que había identidad de partes en una acción y la otra porque el demandado en el pleito federal y las deman-dadas en el pleito local eran solidariamente responsables en virtud tanto del Art. 5 de la Ley de Vehículos y Tránsito de Puerto Rico, 9 L.P.R.A. see. 1751, como de los Arts. *19620.010 y 20.030 del Código de Seguros de Puerto Rico, 26 L.P.R.A. sees. 2001 y 2003.
Mientras ocurrían los incidentes antes relatados en el Tribunal de Distrito Federal, también se desarrolló la ac-ción entablada en el Tribunal Superior de Puerto Rico. Allí la demanda fue contestada oportunamente por todos los demandados, menos Vázquez. Durante los primeros meses de 1991 se llevaron a cabo los procedimientos de descubri-miento de prueba, las reuniones y las conferencias previas al juicio. En una de estas reuniones, celebrada el 18 de marzo de 1991, las demandadas recurrentes enmendaron sus alegaciones a los fines de aceptar su responsabilidad por la negligencia del conductor, dejando pendiente sola-mente la cuestión de daños. El tribunal de instancia señaló una vista en su fondo para el 10 de junio de 1991, pero la misma fue suspendida en dos ocasiones a solicitud de la parte demandante.
Las demandadas en el Tribunal Superior objetaron a la moción de sentencia sumaria que la parte demandante presentó allí al amparo de la sentencia federal. Alegaron que ellas no habían sido partes en el pleito federal y que no habían tenido la oportunidad de controvertir los daños ale-gados por la parte demandante. Negaron que la sentencia federal constituyese cosa juzgada en cuanto a ellas e invo-caron sus derechos bajo el debido proceso de ley.
El 2 de marzo de 1992 el tribunal de instancia acogió favorablemente la moción de sentencia sumaria de la parte demandante' y dictó una sentencia a su favor, condenando a Puerto Rican Cars y a su compañía aseguradora a pagar solidariamente la suma de $90,000. Éstas acudieron ante nos en revisión; alegan que el tribunal de instancia erró al aplicar en su contra la doctrina de cosa juzgada y al encon-trar solidaridad entre las partes. El 1ro de mayo de 1992 expedimos el auto de revisión solicitado.
*197r — i hH
Como puede observarse de los hechos antes relatados, tanto la parte demandante como la parte demandada de-sarrollaron sendas estrategias de litigación girando en torno al hecho de que en Puerto Rico los pleitos como el de autos son susceptibles de ser dilucidados tanto en los tribunales del país como en el Tribunal de Distrito Federal para el Distrito de Puerto Rico. Surge claramente de los eventos litigiosos ya narrados que ambas partes siguieron sus cursos de acción deliberadamente, a plena conciencia de lo que hacían.
Independientemente de las preferencias que podamos tener sobre el particular y de los señalamientos al respecto de la crítica erudita,(1) en derecho es claro que la existencia de la jurisdicción por diversidad de ciudadanía en el Tribunal de Distrito Federal le ofrece a los litigantes, particular-mente a las partes demandantes, la opción de. escoger el foro que más le convenga para dilucidar sus reclamaciones judiciales. Dentro de determinados límites, es enteramente permisible manipular los aspectos procesales de un pleito para lograr que el mismo se ventile en el Tribunal de Dis-trito Federal o en los tribunales de Puerto Rico, según se prefiera. C.A. Wright, The Law of Federal Courts, 4ta ed., 1983, págs. 164-175; 14 Wright, Miller and Cooper, Federal Practice and Procedure: Jurisdiction and Related Matters (Federal Question Jurisdiction — Diversity Jurisdiction) Secs. 3637-3642 (1985).
En este caso la parte demandante optó por demandar en *198el foro federal solamente al demandado respecto al cual existía diversidad de ciudadanía, y ello es enteramente vá-lido siempre y cuando ninguno de los otros demandados excluidos de la acción federal haya sido parte “indispensable”. Moore’s, Federal Practice Rules Pamphlet, Part I, pág. 204 (1993); J.W. Reed, Compulsory Joinder of Parties in Civil Actions, 55 (Núm. 3) Mich. L. Rev. 327 (1957); Wright, supra, pág. 170. Véase, también; Shields v. Barrow, 15 L.Ed. 198 (1854); Camp v. Gress, 250 U.S. 308 (1919); Provident Bank v. Patterson, 390 U.S. 102 (1968); Fremon v. W.A. Sheaffer Pen. Co., 209 F.2d 627 (8vo Cir. 1954); Harrell & Sumner Contracting v. Peabody Petersen, 546 F.2d 1227 (5to Cir. 1997); Lowe v. Ingalls Shipbuilding, A Div. of Litton, 723 F.2d 1173 (5to Cir. 1984). Aunque bajo la Regla 19(b) de Procedimiento Civil federal, 28 U.S.C., podría argumentarse que por no haberse incluido a las recurrentes se debió desestimar la acción del deman-dante, el magistrado federal aparentemente no lo entendió así y, tratándose de un asunto sobre la jurisdicción del Tribunal de Distrito Federal para el Distrito de Puerto Rico, no nos compete resolverlo. Provident Bank v. Patterson, supra, pág. 125 esc. 22; Kuchenig v. California Company, 350 F.2d 551 (5to Cir. 1965); 7 Wright and Miller, Federal Practice and Procedure: Civil 2d Sec. 1603; Moore’s, supra, pág. 206.
Por su parte, las demandadas claramente optaron por evadir el foro federal. Nótese que las recurrentes, aunque no fueron incluidas como demandadas en la acción federal, fueron notificadas y eran plenamente conscientes de la existencia de dicha acción, comparecieron limitadamente dos veces al inicio de la misma y pudieron haber interve-nido bajo los términos de la Regla 24 de Procedimiento Civil federal, 28 U.S.C. Véanse: Wright, supra, págs. 501-504; Wright and Miller, supra, Vol. 7C, Secs. 1901-1909 (1986); Atlantis Development Corporation v. United States, 379 F.2d 818 (5to Cir. 1967); Natural Re*199sources, Etc. v. U.S. Nuclear Reg. Com’n, 578 F.2d 1341 (10mo Cir. 1978). Más aún, cinco meses antes de que el foro federal dictase la sentencia en cuestión, las demandadas aceptaron su responsabilidad por la negligencia del code-mandado Vázquez en el pleito ante el Tribunal Superior, y desde ese momento no podía sostenerse jurídicamente la explicación que antes habían dado para excusar su falta de intervención en el litigio federal (que no eran parte de esa acción). La reclamación del demandante estaba ya clara-mente cubierta por la póliza y la compañía aseguradora tenía el deber de defender al asegurado que admitía responsabilidad. Vega v. Pepsi-Cola Bot. Co., 118 D.P.R. 661 (1987). En esas circunstancias, las demandadas clara-mente debieron intervenir en el pleito federal para recla-mar la desestimación de la acción por falta de diversidad conforme a Torres v. Hartford Ins. Co., 588 F.2d 848 (1er Cir. 1978), ya que para todos los efectos prácticos las recurrentes eran las únicas demandadas reales del caso. Debieron haber reclamado ante el Tribunal de Distrito Federal que la acción en cuestión no podía dilucidarse sin su pre-sencia, la cual destruiría la diversidad y así conseguir la desestimación de la acción, pero optaron por no hacerlo. Deliberadamente se arriesgaron a que la acción federal fuese resuelta en contra de Vázquez, su codemandado en la acción estatal, y se convirtiera así en cosa juzgada. Ramos González v. Félix Medina, 121 D.P.R. 312, 335 (1988). Si las recurrentes hubiesen solicitado la intervención y ésta le hubiese sido denegada por el Tribunal de Distrito Federal, distinta sería su situación procesal ante nos ahora. Tendrían entonces un fundamento adecuado para su reclamación de que no tuvieron la oportunidad de ser oídas. Sin embargo, las recurrentes no procedieron así. Sencilla-mente optaron por no ejercer su deber de solicitar una in-tervención en el pleito federal y defenderse allí. En vista de ello, y no habiendo encontrado reparos procesales el propio foro federal, debemos concluir que la sentencia federal die-*200tada contra el demandado Vázquez Egean no tiene vicios que se originen en la estrategia de litigación del deman-dante y que son cláramente improcedentes los inusitados pronunciamientos de la mayoría sobre el debido proceso de ley. Las demandadas no tuvieron su “día en corte” en el foro federal porque deliberadamente optaron por no tenerlo.
hH HH f — I
Lo anterior nos trae entonces al asunto central de este recurso, en lo que a nosotros concierne: ¿qué efecto tenía que dársele, en cuanto a las recurrentes, a la sentencia federal en cuestión en el pleito pendiente ante el Tribunal Superior de Puerto Rico? No cabe duda alguna que de or-dinario, en cuanto al demandado Vázquez Egean se refiere, la sentencia federal constituiría cosa juzgada. Ese es el tenor claro de Díaz v. Navieras de P.R., 118 D.P.R. 297 (1987), y Ninlliat v. Suriñach et al., 18 D.P.R. 195 (1912). Ahora bien, ¿cuál sería el efecto respecto a las otras de-mandadas que han recurrido ante nos?
El Art. 1204 del Código Civil vigente, 31 L.P.R.A. see. 3343, establece la norma básica de nuestra doctrina sobre cosa juzgada y, en lo que aquí concierne, dicho artículo dis-pone que:
Se entiende que hay identidad de personas siempre que los litigantes del segundo pleito sean causahabientes de los que contendieron en el pleito anterior, o estén unidos a ellos por vínculos de solidaridad o por los que establece la indivisibilidad de las prestaciones entre los que tienen derecho a exigirlas u obligación de satisfacerlas. (Enfasis suplido.)
Hemos interpretado esta disposición aclarando que “la solidaridad que se persigue es aquella capaz de situar en posición tal a las partes como si fueran una sola en relación a las prestaciones que puedan estar en litigio ...” A & P Gen. Contractors v. Asoc. Caná, 110 D.P.R. 753 (1981).
*201En este caso no hay duda alguna sobre la solidaridad existente entre el autor de los daños, Vázquez Egean, y la compañía dueña del vehículo que éste conducía y su aseguradora. La Ley de Vehículos y Tránsito de Puerto Rico hace al dueño del vehículo directa y totalmente res-ponsable de los daños causados por el conductor del mismo, como si los hubiera causado el propio dueño. González v. Seatrain Lines of P.R., 106 D.P.R. 494 (1977). Por otro lado, el Art. 20.010 del Código de Seguros de Puerto Rico, supra, hace al asegurador absolutamente responsable cuando ocurre una pérdida cubierta por una póliza suya. A la luz del claro tenor literal y propósitos de esas disposiciones, es menester concluir que frente a la reclamación del deman-dante las tres partes demandadas en el pleito en el Tribunal Superior estaban igualmente situadas desde el punto de vista legal, “como si fueran una sola”, en relación con lo que reclamaba la parte demandante. Había indivisibilidad entre ellas respecto a la obligación de satisfacer la presta-ción exigida. Ello es particularmente cierto a la luz de nuestro reciente pronunciamiento, en el cual resaltamos la unidad de la solidaridad en nuestra jurisdicción en casos de responsabilidad extracontractual. Arroyo v. Hospital La Concepción, 130 D.P.R. 596 (1992).
Siendo, pues, las compañías demandadas indisputable-mente solidarias con Vázquez Egean en su obligación frente a la parte demandante, la sentencia federal contra éste de ordinario las hubiera vinculado inexorablemente, a no ser por lo que señalaremos más adelante. El hecho de que la sentencia federal se dictó en rebeldía no altera esta conclusión. En Díaz Maldonado v. Lacot, 123 D.P.R. 261 (1989), reiteramos que, tanto bajo la doctrina federal de cosa juzgada como bajo la doctrina civilista de Puerto Rico sobre cosa juzgada, la decisión de un caso en rebeldía cons-tituye una adjudicación en los méritos y, por lo tanto, cae bajo el ámbito de dicha doctrina. Esta norma, más el hecho de que las compañías demandadas deliberadamente opta-*202ron por no solicitar intervención en el pleito federal y de-fenderse allí, aun conociendo la estrecha relación procesal existente entre ellas y el codemandado Vázquez Egean, son suficientes en derecho para denegar la contención de las recurrentes de que no han tenido una oportunidad para enfrentar y refutar la prueba de daños en su contra.
I — i >
Los señalamientos anteriores, sin embargo, no conclu-yen definitivamente el análisis del caso ante nos. Quedan otros aspectos por dilucidar que, como veremos, afectan en algo el resultado que consideramos correcto.
En la sentencia de la mayoría se aduce que la sentencia dictada por el Tribunal de Distrito Federal en este caso es nula debido a unos supuestos defectos en el emplazamiento mediante edicto que se realizó allí.
Sobre este asunto es menester hacer varios señalamientos. En primer lugar, debe notarse que la cues-tión no fue planteada ni en instancia ni ante nos por las recurrentes. Se trata de un asunto que la mayoría levanta por su propia cuenta y por primera vez al momento de emitir su voto, en contravención de nuestra doctrina de no considerar en revisión los asuntos que no se plantearon previamente. López v. Hosp. Presbiteriano, Inc., 107 D.P.R. 197 (1978); Autoridad Sobre Hogares v. Sagastivelza, 71 D.P.R. 436 (1950). En segundo lugar, es altamente cuestio-nable que el defecto aludido sea de tal naturaleza o mag-nitud que justifique una determinación de que la sentencia federal es nula. La realidad innegable en casos como el de autos es que la notificación mediante edicto publicado en periódicos locales probablemente pasará desapercibida por el demandado a quien va dirigido el edicto y quien se en-cuentra permanentemente ausente de la isla porque no reside aquí. En vista de ello, es difícil comprender el por qué *203añadir unos detalles adicionales al edicto publicado en Puerto Rico, como el término exacto dentro del cual debe contestarse la demanda, habrá de tener la eficacia que le atribuye la mayoría. Añadir tales detalles no tendrá nin-gún efecto práctico real; no conducirá de modo alguno a que el demandado ausente conteste ni que el edicto deje de pasar desapercibido. En un caso como el de marras, la in-sistencia en el riguroso cumplimiento de las reglas sobre edictos es un tecnicismo vacuo que no justifica declarar nula la sentencia de un foro federal que no encontró tal defecto y que está protegida ante nos por principios jurídi-cos de deferencia y de entera fe y crédito. Véase Constitution of the U.S.A., (C.R.S., Lib. of Congress, 1982 ed.), págs. 835-870. Véase, también, 28 U.S.C. secs. 1738-1739.
Más aún, existe jurisprudencia federal que claramente sugiere que el defecto en cuestión no es del tipo que inva-lida la sentencia federal en rebeldía por no ser perjudicial. Véase Wells v. Rockefeller, 728 F.2d 209 (3er Cir. 1984); Newman v. Prior, 518 F.2d 97 (1975). Véase, también, Wright and Miller, supra, Vol. 4C, Sec. 1088 (Sups. 1969 y 1982). Tratándose de una cuestión federal propiamente, parecería improcedente que nosotros consideremos nula una sentencia por no cumplir rigurosamente con las nor-mas de emplazamiento federal, cuando los propios tribuna-les federales no lo considerarían así.
La sentencia de la mayoría llega a extremos por conce-derle derechos a unas partes que asumieron libremente los riesgos de su estrategia de litigación y que libremente op-taron por no acudir al foro federal. Mientras tanto, la persona gravemente perjudicada, el único auténtico titular de derechos en este caso, sigue esperando que se le haga jus-ticia, aun cuando las partes demandadas que la mayoría ha decidido favorecer sobre fundamentos en extremo técni-cos, han aceptado ya el hecho fundamental de que son res-*204ponsables por la indemnización que se le deba al demandante.
V
Existe un aspecto de la sentencia federal que sí amerita atención, al hacerla valer en nuestra propia jurisdicción, como debería hacerse. Nuestras normas sobre sentencia en rebeldía, así como las federales, incorporan el claro princi-pio de que cuando se trata de determinar el importe de daños, el foro judicial debe celebrar las vistas que sean necesarias para recibir prueba de dichos daños. Regla 45.2(b) de Procedimiento Civil, 32 L.P.R.A. Ap. III; Continental Ins. Co. v. Isleta Marina, 106 D.P.R. 809 (1978); Vázquez v. Valdés, 28 D.P.R. 467 (1920). En este caso, el magistrado federal determinó daños por $60,000 luego de celebrar una vista donde el demandante presentó su prueba. Posteriormente, sin embargo, el magistrado, en re-consideración promovida por la parte demandante, au-mentó su sentencia a $90,000, sin haber celebrado alguna otra vista ni haber recibido prueba o alegaciones adicionales.
La doctrina de cosa juzgada que hemos desarrollado en Puerto Rico no requiere que hagamos valer aquí esa en-mienda a la orden original del magistrado federal. Nuestra doctrina de cosa juzgada exige que sea aplicada con flexibilidad. En reiteradas ocasiones nos hemos apartado de la rigurosa aplicación de la doctrina de cosa juzgada cuando razones de interés público o de justicia así lo han requerido. Pérez v. Bauzá, 83 D.P.R. 220 (1961); Millón v. Caribe Motors Corp., 83 D.P.R. 494 (1961); Riera v. Pizá, 85 D.P.R. 268 (1962); Feliciano Ruiz v. Alfonso Develop. Corp., 96 D.P.R. 108 (1968); Pagán Hernández v. U.P.R., 107 D.P.R. 720 (1978); Ramos González v. Félix Medina, 121 D.P.R. 312 (1988). Recientemente, en Díaz Maldonado v. Lacot, supra, pág. 272, reconocimos que “[piara determinar *205la norma de cosa juzgada a aplicar y cuán abarcadora debe ser su aplicación,” deben sopesarse un sinnúmero de facto-res tales como “el tipo de acción de que se trata; ... el fun-damento utilizado para resolver el caso” y otros más. (Én-fasis suplido.) Reconocimos, también, que en la doctrina federal la norma de cosa juzgada “no tiene que aplicarse, con todos sus efectos, a todos los posibles detalles del caso”. Díaz Maldonado v. Lacot, supra, pág. 273.
Ala luz de estos conceptos, podemos darle vigencia como es debido al principio normativo de que la cuantía de los daños, aun en casos de rebeldía, debe surgir de la prueba presentada. En este caso, el sustancial aumento de la sen-tencia del magistrado federal de $60,000 a $90,000 no fue el resultado de prueba adicional o de una vista evidenciaría. El demandante solicitó el aumento sin si-quiera alegar daños adicionales a los que el foro federal ya había reconocido y ponderado. Sencilla y escuetamente se limitó a reiterar sus anteriores alegaciones y a pedir mayor indemnización. El magistrado federal concedió el aumento automáticamente, sin dar una explicación o justificación para ello. Sería, pues, impropio que le apliquemos la doc-trina de cosa juzgada a ese aumento en la partida de daños que no ha sido justificado en términos evidenciarios. Debe-mos ejercitar la discreción que nuestra propia doctrina de cosa juzgada nos da en casos como éste donde los daños adicionales no surjen de nuevas alegaciones ó de nueva prueba, ni se han justificado, y resolver que sólo existía cosa juzgada respecto a las recurrentes en cuanto a la sen-tencia federal original.
Conforme a los fundamentos antes expresados, modifi-caría la sentencia del tribunal de instancia, limitando el importe de la misma a la suma de $60,000. Como la mayo-ría opta por otro curso de acción, que me parece errado e injusto, disiento.

 Desde sus comienzos históricos hace más de doscientos años, la jurisdicción por diversidad de ciudadanía ha sido objeto de las más severas críticas. Entre los distinguidos juristas que han favorecido la eliminación de esta categoría de jurisdic-ción federal se encuentran figuras de la talla de los Jueces Jackson y Frankfurter del Tribunal Supremo federal. Muchos estudiosos de este campo también lo han propuesto. En general, véanse: H.J. Friendly, The Historie Basis of Diversity Jurisdiction, 41 Harv. L. Rev. 483 (1928); F. Frankfurter, A Note on Diversity Jurisdiction, 79 (Núm. 7) U. Pa. L. Rev. 1097 (1931); H. Wechsler, Federal Jurisdiction and the Revision of the Judicial Code, 13 L. & Contemp. Probs. 216 (1948); C.A. Wright, The Law of Federal Courts, 4ta ed., 1983, págs. 127-137.